In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00220-CR
                                                ______________________________
 
 
                                       CHARLES HEARNE,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                         On Appeal from the 6th Judicial District Court
                                                             Lamar County, Texas
                                                            Trial
Court No. 20502
 
                                                            
                                      
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM 
OPINION
 
            Charles
Hearne has filed a notice of appeal from the revocation of his community
supervision.  We have now received the
certification of Hearne’s right of appeal as required by Rule 25.2 of the Texas
Rules of Appellate Procedure.  See Tex.
R. App. P. 25.2.  That
certification states that Hearne waived his right of appeal.
            Unless
a certification, showing that a defendant has the right of appeal, is in the
record, we must dismiss the appeal.  See Tex.
R. App. P. 25.2(d).  Because the
trial court’s certification affirmatively shows that Hearne has waived his
right of appeal, and because the record before us does not reflect that the
certification is incorrect, see Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005), we must dismiss the
appeal.
            We
dismiss the appeal for want of jurisdiction.
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          February
23, 2010
Date Decided:             February
24, 2010
 
Do Not Publish